DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Butterfield et al. (US 2004/0193453A1; hereinafter “Butterfield”).
                                                        
    PNG
    media_image1.png
    707
    778
    media_image1.png
    Greyscale

                                                 
    PNG
    media_image2.png
    779
    564
    media_image2.png
    Greyscale

In relation to claims 1 and 10, Butterfield shows in figures 1 and 5, a medical pump [see Butterfield; figure 1, pump (20)] configured to administer drugs comprising: 
a reader (80) configured to read drug identification information about the drugs to be administered; 
a storage unit [see Butterfield; library, paragraph 0058] that stores information read by the reader; 
a notification unit [see Butterfield; alert indications/messages; paragraph 0032]; and 
a control unit [see Butterfield; figure 6, processor (112)].
In relation to the step of comparing, Butterfield discloses such process in the following paragraphs:
Paragraph 0057 states “[i]n one embodiment, the data transmitted from the fluid container transponder 50 may be used to automatically program the pump 24. The transmitted data, which may be stored in the memory 110 and accessed by the processor 112, may include the drug name and concentration, as well as various infusion parameters for the pump 24, such as dose or flow rate. The transmission of the fluid container data along the discrete communication path 84 ensures that the pump is receiving data associated with the fluid supply that is actually connected to the pump, thereby avoiding inadvertent loading of a different conduit in the pump. Once the medical fluid has been matched [compared] to the patient and the operating parameters have been transferred from the fluid container transponder 50 to the infusion pump, the caregiver may be prompted by the infusion pump to confirm the programmed data, including patient identification.”
 
Paragraph 0017 states “[i]n further aspects, the infusion data communication system further comprises a second data transmitting device located at the patient, the second data transmitting device configured to transmit relevant patient data into medical fluid residing in the fluid conduit attached to the patient, and a second data reader device located at the conduit at a location upstream from the patient, the second data reader device configured to receive from the medical fluid the relevant patient data transmitted into the medical fluid by the second data transmitting device. The relevant patient data from the second data transmitting device comprises patient identification data. Additionally, the conduit is coupled upstream to the infusion pump and the second data reader device is located at the infusion pump. A processor compares the patient identification data from the relevant administration data to the patient identification data from the relevant patient data and provides an alert if the two patient identification data do not match.”

Paragraph 0053 states “the processor 112 is configured to analyze the data received from the fluid container transponder 50 to determine if the correct fluid conduit has been loaded into the pump. For example, after a caregiver programs a pump by entering information such as drug identification and infusion parameters, the processor 112 may compare the entered drug identification with the drug identification transmitted by the fluid container transponder 50. If the drug identifications do not match, the processor 112 may activate an alarm to notify the caregiver of the discrepancy and will not permit the pump to begin the infusion until a response to the alarm has been received. The processor 112 may additionally check the entered infusion parameters with those transmitted by the fluid container transponder 50 to verify that this data matches as well. In the case of a modular infusion pump system, such as that shown in FIG. 1, where there is a single programming unit 60 that is used with multiple attached infusion pump modules 22, 24, 26, and 28, the programming unit 60 is used to program each of the infusion pump modules. The infusion pump modules may also be thought of as infusion "channels." The system and method in accordance with the invention is particularly useful in such a modular infusion system in that each infusion channel will have its own set of reader devices 80 and 82 (see FIG. 3). As the tube 66 for each container is installed in each infusion channel, the respective readers of that channel receive the data from the container attached to that tube. The programming unit will then receive the data from the channel and will compare that data to the programming instructions for that channel. If there is a discrepancy, the programming unit 60 will present an alarm.”

Paragraph 0059 states: “[t]he drug library may contain "hard" and "soft" limit values on dosing parameters and other infusion parameters. Once the operating parameters have been programmed into the pump 24, the processor 112, according to its programming, will enter a verification stage in which it compares the programmed values against the stored library to verify that the programmed values are within acceptable ranges. If a programmed value contravenes a hard limit, the processor 112 may activate an alarm and require a value change before operation of the pump 24 can begin. If the programmed value contravenes a soft limit, the processor 112 may require an acknowledgment from the caregiver that he or she understands that the value entered is outside a soft limit but that this value is nevertheless to be used.”

Paragraph 0069 states: “[a]t the bedside, a vascular access device ("VAD") is typically placed in the patient's vascular system or body space (epidural, intrathecal, subarachnoid, etc.). Once the VAD has been connected to the primed administration set 32, the RFID signals from the patient transponder 92 travel through the medical fluid in the conduit 66 and are detected by the RFID reader 82 at the downstream end of the infusion pump 24. The data transmitted from both the fluid container transponder 50 and the patient transponder 92 are compared to verify whether the patient identification data matches. In case of a mismatch, the pump 24 alerts the caregiver and prevents fluid delivery fluid from commencing. If the patient identification data matches, the correct connection of the fluid container 40 to the patient 48 has been verified. The system thus provides for relatively automatic identification and processing to determine if the right drug is being administered to the right patient.”

	Of the paragraphs above, paragraph 0057 discloses the step of comparing drug information provided by the drug container to drug information stored in the pump related to the patient to ensure that the drug in the container matches the patient drug requirements prior to drug infusion.  Paragraph 0057 also explicitly states that the drug information provided by the container may be stored in memory (110).  The drug identification process is to match the drug in the container with the drug requirements of the patient.         
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 6-9, 11-17 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield et al. (US 2004/0193453A1; hereinafter “Butterfield”) in view of Gray (US 5,882,338) or Hutchinson et al. (US 2006/0287887A1; hereinafter “Hutchinson”).  
                            
    PNG
    media_image3.png
    577
    702
    media_image3.png
    Greyscale

                                                       
    PNG
    media_image4.png
    556
    497
    media_image4.png
    Greyscale

	In relation to claims 2-5, 6-9, 11-17 and 18-20, Butterfield does not disclose a pump where the container is a syringe.  However, Gray shows in figures 2 and 3, a pump (6) having a drug container comprising a syringe (1).  The syringe (1) includes a data carrier (2c) that transmits information about the drug in the syringe to the pump.  Accordingly, for an artisan skilled in the art, modifying the drug container disclosed by Butterfield with a syringe shaped container, as taught by Gray, would have been considered obvious in view of the demonstrated container enhancement.  Moreover, the artisan would have been motivated to make the modification because, as Gray’s abstract explicitly explains, the syringe shaped container would have facilitated the transfer of information from the container to the pump after container installation within the pump structure.  
                        
    PNG
    media_image5.png
    707
    562
    media_image5.png
    Greyscale

	Finally, in addition to all the matching steps disclosed by Butterfield, Hutchinson is incorporated into the rejection to further demonstrate the conventionality of matching information to ensure that the appropriate drug for a patient is confirmed prior to infusion.  
Hutchinson discloses an algorithm that confirms the drug by (1) identifying the drug and concentration [step 230] and (2) cross referencing the drug with (a) patient allergy, (b) prescription/drug interactions, and (c) physiological data, and moreover, requires in step (260) that the appropriate drug be confirmed.  Any condition that negates steps (260) would prevent the drug in the container from being administered to a patient [step (280)].  Accordingly, for an artisan skilled in the art, modifying the algorithm disclosed by Butterfield with an algorithm that confirms the drug by identifying the drug and concentration [step 230], cross referencing the drug with (1) patient allergy, (2) prescription/drug interactions, and (3) physiological data would have been considered obvious in view of the demonstrated conventionality of this algorithm enhancement.  Moreover, the artisan would have been motivated to make the modification because the application of the algorithm would have minimized the number of adverse drug events that occur in hospitals, clinics and surgery centers [see Hutchinson; paragraph 0013].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783